DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to applicant arguments / remarks made in an amendment received on January 16, 2022. Claims 1-18 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees the prior art of record, Gong (US Patent Publication 2007/0010845, fails to disclose newly added claim amendments, wherein the orifice is angled at an acute angle from the longitudinal axis and wherein the balloon tamponade is configured to inflate entirely in the first direction of the second axis and the balloon tamponade does not inflate in the second direction of the second axis. However, Chan et al. (US Patent Publication 2019/0357955) discloses the newly added claim amendments (refer to the office action below). 

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, line 8, it appears that the phrase “a first end” should read “the first end”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (US Patent Publication 2019/0357955), hereinafter “Chan”. 
Regarding claim 1, Chan et al. discloses a medical device (20) for use in a kyphoplasty (paragraph 0002) procedure, comprising:
a) a trocar (22, Figure 1) capable of being inserted in a vertebral cavity, the trocar having a longitudinal axis (L) that is perpendicular to a second axis that extends in a first direction and a second direction opposite the first direction (see the figure below);

c) the balloon tamponade (62) is capable of being inserted into a second end (34) of the trocar, through the trocar and out of the orifice at the first end of the trocar; and
d) wherein the balloon tamponade is capable of being inflated such that the balloon tamponade inflates to a greater extent along the second axis than the longitudinal axis of the trocar, wherein the balloon tamponade capable of being inflated entirely in the first direction of the second axis and the balloon tamponade does not inflate in the second direction of the second axis (Figure 7 depicts and paragraph 0033 explains that the balloon expands unilaterally).
Regarding claim 7, Chan et al. discloses a medical device (20) for use in a kyphoplasty (paragraph 0002) procedure, comprising:
a) a trocar (22, Figure 1) capable of being inserted in a vertebral cavity, the trocar having a longitudinal axis (L) that is perpendicular to a second axis that extends in a first direction and a second direction opposite the first direction (see the figure below);
b) an orifice (32) near a first end (36) of the trocar, wherein the orifice is angled at an acute angle from the longitudinal axis (paragraph 0022 describes the lumen may be oriented at an acute angle relative to the longitudinal axis), and wherein the orifice is capable of deploying a balloon tamponade;
c) the balloon tamponade (62) is capable of being inserted into a second end (34) of the trocar, through the trocar and out of the orifice near the first end of the trocar; and

Regarding claim 13, Chan et al. discloses a medical device (20) for use in a kyphoplasty (paragraph 0002) procedure, comprising:
a) a trocar (22, Figure 1) capable of being inserted in a vertebral cavity, the trocar having a longitudinal axis (L) that is perpendicular to a second axis that extends in a first direction and a second direction opposite the first direction (see the figure below);
b) an orifice (32) near a first end (36) of the trocar, wherein the orifice is angled at an acute angle from the longitudinal axis (paragraph 0022 describes the lumen may be oriented at an acute angle relative to the longitudinal axis), and wherein the orifice is capable of deploying a balloon tamponade;
c) the balloon tamponade (62) is capable of being inserted into a second end (34) of the trocar, through the trocar and out of the orifice near the first end of the trocar; and
d) wherein the balloon tamponade is capable of being inflated such that the balloon tamponade inflates to a greater extent along the second axis than the longitudinal axis of the trocar, wherein the balloon tamponade is capable of being inflated entirely in the first direction of the second axis and the balloon tamponade does not inflate in the second direction of the second axis (Figure 7 depicts and paragraph 0033 explains that the balloon expands unilaterally).

    PNG
    media_image1.png
    363
    645
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent Publication 2019/0357955), hereinafter “Chan” in view of Gong et al. (US Patent Publication 2007/0010845), hereinafter “Gong”.

However, Gong teaches a balloon tamponade (50, see Figure 2) comprising at least one vertically aligned stripe of radiopaque material (59) deposited on an exterior surface of the balloon tamponade (paragraph 0038 and see the annotated figure below).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Chan with at least one vertically aligned stripe of radiopaque material deposited on an exterior surface of the balloon tamponade in view of Gong in order to allow radiographic visualization of the expandable body (paragraph 0038).
Regarding claim 3, the modified Chan’s device of claim 2 further comprising at least one horizontally aligned stripe of radiopaque material (59 of Gong) deposited on an exterior surface of the balloon tamponade (paragraph 0038 and see the annotated figure below of Gong). 
Regarding claim 4, the modified Chan’s device of claim 3 discloses wherein the balloon tamponade is composed of rubber (paragraph 0079 of Gong).
Regarding claim 5, the modified Chan’s device of claim 4 discloses wherein the balloon tamponade includes horizontal tension points (53, horizontal is the axis that is arranged sideways of the axis 57 or perpendicular to axis 58 of Gong) and vertical tension points (55, vertical is the axis that extends up and down or along axis 58 of Gong).

Regarding claim 8, Chan et al. fails to disclose the medical device of claim 7, further comprising at least one vertically aligned stripe of radiopaque material deposited on an exterior surface of the balloon tamponade.
However, Gong teaches a balloon tamponade (50, see Figure 2) comprising at least one vertically aligned stripe of radiopaque material (59) deposited on an exterior surface of the balloon tamponade (paragraph 0038 and see the annotated figure below).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Chan with at least one vertically aligned stripe of radiopaque material deposited on an exterior surface of the balloon tamponade in view of Gong in order to allow radiographic visualization of the expandable body (paragraph 0038).
Regarding claim 9, the modified Chan’s device of claim 8 further comprising at least one horizontally aligned stripe of radiopaque material (59 of Gong) deposited on an exterior surface of the balloon tamponade (paragraph 0038 and see the annotated figure below of Gong). 
Regarding claim 10, the modified Chan’s device of claim 9 discloses wherein the balloon tamponade is composed of rubber (paragraph 0079 of Gong).
Regarding claim 11, the modified Chan’s device of claim 10 discloses wherein the balloon tamponade includes horizontal tension points (53, horizontal is the axis that 
Regarding claim 12, the modified Chan’s device of claim 11 wherein the vertical tension points provide substantially more tension (i.e. more constraint of Gong) than the horizontal tension points (paragraph 0036 of Gong).
Regarding claim 14, Chan et al. fails to disclose the medical device of claim 13, further comprising at least one vertically aligned stripe of radiopaque material deposited on an exterior surface of the balloon tamponade.
However, Gong teaches a balloon tamponade (50, see Figure 2) comprising at least one vertically aligned stripe of radiopaque material (59) deposited on an exterior surface of the balloon tamponade (paragraph 0038 and see the annotated figure below).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Chan with at least one vertically aligned stripe of radiopaque material deposited on an exterior surface of the balloon tamponade in view of Gong in order to allow radiographic visualization of the expandable body (paragraph 0038).
Regarding claim 15, the modified Chan’s device of claim 14 further comprising at least one horizontally aligned stripe of radiopaque material (59 of Gong) deposited on an exterior surface of the balloon tamponade (paragraph 0038 and see the annotated figure below of Gong). 

Regarding claim 17, the modified Chan’s device of claim 16 discloses wherein the balloon tamponade includes horizontal tension points (53, horizontal is the axis that is arranged sideways of the axis 57 or perpendicular to axis 58 of Gong) and vertical tension points (55, vertical is the axis that extends up and down or along axis 58 of Gong).
Regarding claim 18, the modified Chan’s device of claim 17 wherein the vertical tension points provide substantially more tension (i.e. more constraint of Gong) than the horizontal tension points (paragraph 0036 of Gong).


    PNG
    media_image2.png
    676
    555
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775